


EXHIBIT 10.39


WAIVER AND RELEASE OF CLAIMS


1.    In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of December 7, 2006 (the “Employment Agreement”),
and the additional benefits (all of which are set forth in Exhibit A attached
hereto), to which John M. Mazzoni (the “Executive”) and Education Management LLC
(the “Company”) (each of the Executive and the Company, a “Party” and
collectively, the “Parties”) are parties, the sufficiency of which the Executive
acknowledges, the Executive, with the intention of binding himself and his
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and each of its parents, subsidiaries
and affiliates (the “Company Affiliated Group”), their present and former
officers, directors, executives, shareholders, agents, attorneys, employees and
employee benefit plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys' fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party that
arises out of, or relates to, the Employment Agreement, the Executive's
employment with the Company, or any termination of such employment, including
claims (i) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (ii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Executive
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:
(A)
rights of the Executive arising under, or preserved by, this Agreement
(including Exhibit A attached hereto) or Section 3 or Section 7 of the
Employment Agreement;

(B)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

(C)
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group; and

(D)
rights to indemnification the Executive has or may have under the by-laws,
limited liability company agreement or certificate of incorporation of any
member of the Company Affiliated Group or as an insured under any director's and
officer's liability insurance policy now or previously in force.

2.    The Employee acknowledges and agrees that the release of claims set forth
in this Agreement is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.




--------------------------------------------------------------------------------






3.    The release of claims set forth in this Agreement applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys' fees and expenses.


4.    The Executive specifically acknowledges that his acceptance of the terms
of the release of claims set forth in this Agreement is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.


5.    As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given but not utilized a period of
twenty-one (21) days to consider whether to execute this Agreement. If the
Executive accepts the terms hereof and executes this Agreement, he may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Agreement as it relates to the release of claims
arising under the ADEA. If no such revocation occurs, this Agreement shall
become irrevocable in its entirety, and binding and enforceable against the
Executive, on the day next following the day on which the foregoing seven-day
period has elapsed. If such a revocation occurs, the Executive shall irrevocably
forfeit any right to payment of the Severance Payment and/or Pro-Rata Annual
Bonus Payment (as such terms are defined in the Employment Agreement), but the
remainder of the Employment Agreement shall continue in full force.


6.    Other than as to rights, claims and causes of action arising under the
ADEA, the release of claims set forth in this Agreement shall be immediately
effective upon execution by the Executive.


7.    The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


8.    The Executive acknowledges that he has been advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
the release of claims set forth in this Agreement, and has been given a
sufficient period within which to consider the release of claims set forth in
this Agreement.
9.    The Executive acknowledges that the release of claims set forth in this
Agreement relates only to claims which exist as of the date of this Agreement.


10.    The Executive acknowledges that the Severance Payments and/or Pro-Rata
Annual Bonus Payment set forth on Exhibit A he is receiving in connection with
the release of claims set forth in this Agreement and his obligations under this
Agreement are in addition to anything of value to which the Executive is
entitled from the Company and that such payments and the other benefits set
forth on Exhibit A satisfy the Company's obligations to the Executive under the
Employment Agreement in connection with the termination of the Executive's
employment with the Company. Solely for purposes of clarification, Executive
does not waive any rights he has under existing stock option or restricted stock
agreements.


11.    Each provision hereof is severable from this Agreement, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and




--------------------------------------------------------------------------------




effect. If any provision of this Agreement is so broad, in scope, or duration or
otherwise, as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable.
12.    This Agreement constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein.
13.    The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or any part hereof, or the right of
any party thereafter to enforce each and every such provision in accordance with
the terms of this Agreement.
14.    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. Signatures delivered by facsimile shall be deemed
effective for all purposes.
15.    This Agreement shall be binding upon any and all successors and assigns
of the Executive and the Company.
16.    Except for issues or matters as to which federal law is applicable, this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.


17.    Capitalized terms used herein have the meanings given them in the
Employment Agreement unless otherwise defined herein.


[signature page follows]


IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties, all as of June 20, 2013.


    


______________________________
John M. Mazzoni, Individually
EDUCATION MANAGEMENT LLC




By:______________________________
Name: Edward H. West
Title: President and Chief Executive Officer
 
 





--------------------------------------------------------------------------------




EXHIBIT A


Pursuant to the Executive's Employment Agreement, and as otherwise agreed to by
the Company in connection with his termination of employment effective July 14,
2013 (“Termination Date”), the Company shall provide the Executive the payments
and benefits as follows:


1.    Executive's base salary through the Termination Date and other items of
compensation accrued through that date (less applicable withholding taxes),
including the Pro-Rata Annual Bonus Payment.
2.    Executive's fiscal 2013 MICP Bonus at 100% of target in the aggregate
amount of $392,820 (less applicable withholding taxes), as payment for his
Pro-Rata Annual Bonus Payment. In addition, Executive shall receive in addition
to such payment, any amount (less applicable withholding taxes) that Executive
would have received under the fiscal 2013 MICP if executive officers of the
Company receive such a payment for fiscal 2013 under the MICP. The form of such
payment to Executive shall be in the same form as the payment to executive
officers of the Company.
3.    Severance Payments equal to: (1) Executive's current Base Salary for
twelve (12) months, in the aggregate amount of $392,820 (less applicable
withholding taxes); plus (2) additional Bonus payments at 100% of Base Salary
for twelve (12) months, in the aggregate amount of $392,820 (less applicable
withholding taxes). These severance payments will be made over a six (6) month
period beginning six (6) months and a day following Executive's termination of
employment. On January 15, 2014 (six months and one day following the effective
date of Executive's termination of employment), Company will pay Executive a
lump-sum payment of $392,820 (less applicable withholding taxes) representing
the prior six months of delayed installment payments, with the balance of the
severance payments to be paid in six (6) equal installments of $65,470 per
month.
4.    The continuation of Executive's medical, dental and vision benefits for
twelve (12) months from the Termination Date (the Company will pay the same pro
rata portion of Executive's monthly premium as it pays for Executive as an
active employee).
5.    Key Executive Outplacement Services or a cash payment equal to the
estimated value thereof ($15,000), which services or payment shall be provided
or paid no later than January 15, 2014.
6.    Beginning July 15, 2013, Executive will perform services as a consultant
to the Company through December 31, 2013. Consultant shall render advisory
services to the Company on transition and other matters related to The Art
Institutes and will report to the Company's Executive Vice President - Chief
Legal, Privacy, Security and Administrative Officer. The Company shall pay
Executive a fee of $200.00 per hour in connection with his performance of such
advisory services, such payments being in addition to any amounts Executive will
receive under the terms of this Agreement. Executive will prepare and submit a
monthly invoice of time spent on consulting services, including a brief summary
of activities, which shall be payable within thirty (30) days of receipt.




